DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 09/08/202. Claims 1-10 are pending for this examination. 

Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China application No. CN201910864742 on September 9, 2019. A certified copy of the priority document has been received on 10/12/2020.





Invention summary as understood by the examiner




This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner's comprehension may be flawed. 

There are multiple “testing mode”. (It appears that each “testing mode” is equivalent to a test.) A table called “recognition comparison table” is created with each testing mode and a corresponding identification code for the testing code as a row in the table. Each “testing mode” is associated with an execution configuration. Several groups of “testing collection” are created. Each group includes a collection of “testing mode” identified by the “identification code” and is associated with an “execution configuration” for the group. Each group is represented by a “configuration file”. The configuration file is encrypted and transmitted to a testing platform along with the “recognition comparison table”. The testing platform decrypts the “configuration file” and using the “recognition comparison table” executes the “testing collections”. In the examiner’s understanding 

The application mentions “test scripts” but does not explain of describe the test scripts. It is not clear a test script is associated with a “testing mode” or associated with a “testing collection”. Some wording of the independent claims makes the invention unclear to the examiner and makes the claims indefinite. 

The applicant is welcome to set up an interview with the examiner to work together in clarifying the specification and the claims. 


Analogous art

In broad interpretation, instant application is about software application testing and test configurations. Specially configuring tests by combining independent tests. Prior arts which teach the above technologies is considered to be analogous art to the instant application.



Objection to claims

Claim 1 is objected. Claim 1 recites “a configuration generation system, wherein the configuration generation system comprises;”. It appears that the semicolon (;) should be replaces by a colon (:). Appropriate correction or explanation is required. 
Claims 1 and 6 are objected. The claim recites “a setting module, configuring an identification code corresponding to each testing mode as a recognition comparison table;”. This limitation teaches identification code for each testing mode. It is unlikely that each identification code is set as a table. From the wording it appears that there will be a table for each identification code. It appears to the examiner the limitation should be “a setting module, configuring an identification code corresponding to each testing mode as an entry to a recognition comparison table;”. Claim 6 has substantially similar claim limitation as above and is objected using the same rationale. Appropriate correction or explanation is required. 

Objection to the specification

Specification recites in [0007] “The setting module of the configuration generation system sets an identification code corresponding to each testing mode as a recognition comparison table;”. The sentence seems unclear how an identification code becomes a table. It appears to the examiner the sentence is means to teach, “The setting module of the configuration generation system sets an identification code corresponding to each testing mode as an entry to a recognition comparison table;”. Appropriate correction or explanation is required.  


Specification recites in [0016] “Step 103: Configuration generation system generates a test collection as a configuration files.” It appears that the sentence should be “Step 103: Configuration generation system generates a test collection as a configuration file[[s]].” Or “Step 103: Configuration generation system generates [[a]] test collections as [[a]] configuration files.” Appropriate correction or explanation is required. 

Specification recites in [0021] “…the setting module 11 of the configuration generation system 10 generates an identification comparison table 31 according to the identification code corresponding to each testing mode.” There are numerous reference to “identification comparison table 31” in the specification. There is no table 31 in the drawings or in the specification. However, in light of the specification, Fig. 2 is the “identification comparison table”. As such, the specification can remove the number “31” from “identification comparison table [[31]]”. Appropriate correction or explanation is required.  

Specification [0007] and [0008] is summary of the tests and how the tests are executed. Specification [0007] explains that there are a set of “testing mode”. The term is not defined or described. It appears to the examiner that a “testing mode” means a test. Specification [0007] describes each “testing mode” is sets an identification code for each “testing mode” [or each test]. Also each “testing mode” is associated with an “execution configuration”. In other words, each “testing mode” is associated with an identification code and an “execution configuration”. Please note that Fig. 2 shows two columns “testing mode” and “identification code”. It does not show a column for “execution configuration”. Next multiple “testing mode” collections are generated and each collection has a “testing mode configuration” [Fig. 3] which indicates testing modes to be executed and the order of execution. Fig. 3 shows this embodiment. Then the specification mentions that a “testing collection” is generated as “configuration file”. Please note the different terms “execution configuration”, “testing mode configuration” and “configuration file”. It is not clear from the specification whether the “testing mode configuration” [as shown in Fig. 3] and the “configuration file” are same or different. Specification [0008] teaches that the method receives the “identification comparison table” (which is equivalent to Fig. 2) and encrypted “configuration file”. The “configuration file” is decrypted and the test script is read. Here “the test script” is used in the specification but there is no antecedent basis of the term “test script” in the specification. It appears that the specification is missing some important information on “test script”. It is not clear whether a test script is associates with each “testing mode” or a “testing collection” or something else. Specification [0008] recites “parsing the test scripts according to the identification comparison table and the decrypted configuration files to obtain the testing mode and the execution configuration of the testing mode;”. The meaning of the sentence is unclear because meaning of the term “script” is unknown (what does a script include) and meaning of “according to the identification comparison table” is not clear. Also purpose of parsing the test scripts is not clear. The specification does not mention why the test scripts are parsed. The specification is required to clarify whether “testing mode configuration” of Fig. 3 and “configuration file” of the specification are equivalent. In that case please updating Fig. 3 to have consistent terms will be helpful. The specification is required to explain the term “test script”. Currently there is no description of the term “test script”. The specification is required to clarify the meaning of “parsing the test scripts according to the identification comparison table”. Does this mean that test scripts will be parsed in the order listed in the identification comparison table? The specification is required to clarify the purpose of parsing the scripts. Without clarification of the above mentioned points, the invention is unclear to the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 


Software per se


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims refer to a system. The instant specification has provided evidence that the claimed system is a software per se, wherein a series of modules are to be executed. The claims do not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory or processor. 

Claims 2-5 are rejected for depending on a rejected base claim and for failing to cure the deficiencies of the above rejected non-statutory base claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 and 6 are rejected under 35 USC 112(b) for being indefinite. Claim 1 recites “a parsing module, reading the test script, and parsing the test script according to the identification comparison table and the decrypted configuration files to obtain the testing mode and the execution configuration of the testing mode;”. There is no antecedent basis for the term “test script”. Also please refer to the “Objection to specification” section above where it is explained that the specification does not explain or describe the term “test script” and several sentences in the specification relating to the term are unclear to the examiner. Claim 6 has substantially similar claim limitation and can be rejected using the same rationale. 

 Claims 2-5 and 7-10 are rejected for being dependent on a rejected claim. 


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        September 11, 2021